 

SHARE PURCHASE AND CANCELLATION AGREEMENT

 

THIS AGREEMENT (the Agreement”) is hereby made effective this 15th day of
February 2013, by and between VITAS GROUP, INC., a Nevada corporation (the
"Company"), and LARS POULSEN and Greg May (the "Shareholders") with an address
at P.O. Box 616 Solana Beach, CA 92075.

 

RECITALS

 

WHEREAS, the Shareholders are the holders and owner of an aggregate of two
million five hundred thousand (2,500,000) shares of the Company’s common stock,
par value $0.001 per share;

 

WHEREAS, the Shareholder agrees to sell and the Company agrees to purchase and
cancel eight hundred (800,000) shares of the Company’s common stock (the
“Shares”) resulting in Shareholders each owning 850,000 shares of common stock
in exchange for consideration as set forth herein below;

 

WHEREAS, the Company and the Shareholders deem it to be in their respective best
interests to enter into this transaction pursuant to the terms and conditions of
the Merger Agreement dated February 14, 2013, of which this Agreement is made a
part thereto.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein (the sufficiency whereof is hereby acknowledged by
the parties hereto), the parties hereby agree to and with each other as follows:

 

AGREEMENT

 

1.STOCK PURCHASE. The Shareholders agree to sell to the Company the Shares for
consideration for good and valuable consideration

 

2.CANCELLATION OF THE SHARES. The Shares shall be cancelled and returned to the
treasury effective on the date of this Agreement.

 

3.RELEASE. The Shareholders, together with its heirs, executors, administrators,
and assigns, do hereby remise, release and forever discharge the Company, its
respective directors, officers, shareholders, employees and agents, and their
respective successors and assigns, of and from all claims, causes of action,
suits and demands whatsoever which Shareholders ever had, now or may have
howsoever arising out of the original grant and this cancellation of the Shares.

 

4.INDEMNIFICATION. The Shareholders shall indemnify and hold the Company
harmless from and against any and all costs or expenses (including attorneys’
fees), judgments, fines, losses, claims, damages, liabilities and amounts paid
in settlement arising, directly or indirectly, out of the Interest prior to and
after the date hereof.

 

5.MUTUAL REPRESENTATIONS. The Shareholder hereby represent and warrant to the
Company that he owns, of record and beneficially, and has good and marketable
title to the Shares, all of which are free and clear of all liens, charges and
encumbrances. As may be required, the parties will execute and deliver all such
further documents (including but not limited to appropriate instruments of
transfers and bought and sold notes), do or cause to be done all such further
acts and things, and give all such further assurances as in the opinion of the
Company or its counsel are necessary or advisable to give full effect to the
provisions and intent of this Agreement.

 

 

 

 

5.1 Stamp Duty, Legal and Accounting Fees. All stamp duty payable in Nevada in
connection with the sale and purchase of shares in the Company shall be borne by
the respective transferees and transferors in equal shares. The Shareholders and
the Company shall each be responsible to pay their respective legal and
accounting fees incurred by them in connection with the transactions
contemplated by this Agreement, unless otherwise mutually agreed to in writing.

 

5.2 Waiver of Breach. All waivers under this Agreement shall be in writing. Any
waiver by a party of the breach of any provision or of any condition precedent
of this Agreement shall not operate as a waiver of any subsequent breach of that
provision or as a waiver of the breach of any other provision or of any other
condition precedent.

 

5.3 Severability. If any one or more provisions of this Agreement shall be
adjudged or declared illegal or unenforceable, the same shall not in any way
affect or impair the validity or enforceability of all or any other provision of
this Agreement.

 

5.4 Governing Law. This Agreement and the performance hereof shall be construed
and interpreted in accordance with the laws of Nevada. Any dispute arising under
or out of this Agreement shall be submitted for resolution to an applicable
state or federal court of competent jurisdiction that is located in Delaware.

 

5.5 Venue; Waivers. The Shareholders and Company irrevocably agree that all
actions or proceedings in any way, manner or respect, arising out of or from or
related to this agreement shall be litigated in courts having situs within the
State of Nevada. The Shareholders and Company hereby waive any right they may
have to transfer or change the venue of any litigation brought by another party
hereto in accordance with this paragraph.

 

5.6 Assignment. No party may assign its rights, interest or obligations under
this Agreement without the prior approval in writing of the other party.

 

5.7 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies on any Person other than the parties and their respective successors
and permitted assigns.

 

5.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto in connection with the subject matter hereof. This Agreement
may not be modified, amended, altered or extended orally, and no modification
shall be effective unless in writing and signed by the parties hereto.

 

5.9 Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, representatives,
successors and assigns.

 

5.10 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing, and shall be deemed to
have been given, when received, if delivered in person or by a reputable courier
service (such as Federal Express), or three (3) business days following mailing,
if mailed by certified mail, return receipt requested, postage prepaid, as
follows:

 



IF TO SHAREHOLDERS: Lars Poulsen and Greg May   P.O. Box 616 Solana Beach, CA
92075   Telephone No.:800-688-0501   Facsimile No.:888-625-5698 IF TO COMPANY:
VITAS GROUP, INC.   c/o Anslow & Jaclin, LLP   195 Route 9 South, Second Floor  
Manalapan, New Jersey 07726   Attn: Gregg E. Jaclin, Esq.   Telephone No.:
732-409-1212   Facsimile No.: 732-577-1188



 

 

 

 

5.11 Exhibits and Schedules. The Exhibits and Schedules attached hereto
constitute an integral part of this Agreement. Terms defined in this Agreement
that are used in any Exhibit or Schedule attached hereto and are not otherwise
defined therein shall have the meanings assigned to such terms in this
Agreement. Terms defined in any Exhibit or Schedule attached hereto that are
used in this Agreement or in any other Exhibit or Schedule which are not
otherwise defined herein shall have the meanings assigned to such terms in such
Exhibit or Schedule.

 

5.12 Headings. The headings contained in this Agreement are for convenience of
reference only and shall not affect the meaning and interpretation of this
Agreement.

 

5.13 Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be considered an original but all of which will constitute the
same instrument, notwithstanding that fewer than all of the parties have signed
the same counterpart. A counterpart signature page transmitted by facsimile
machine will be given the same effect as an original signature page. Any party
signing this Agreement by facsimile must provide the other parties with a
manually signed signature page within ten

(10) days after the date of this Agreement.

 

6. MISCELLANEOUS.



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon on
the day and year first above written.

 

  THE SHAREHOLDERS:       /s/ Lars Poulsen   Lars Poulsen, individually      
/s/ Greg May   Greg May, individually       THE COMPANY:       VITAS GROUP, INC.
  A Nevada Corporation       /s/ Lars Poulsen   Name: Lars Poulsen   Title:
President and Chief Executive Officer

 

 

 

 

